PER CURIAM.
We have considered the evidence in this personal injury case and determined thereupon, with counsel’s advice, that the damages of $6,000 awarded the permanently injured plaintiff were legally inadequate. We reverse upon the authority of Griffis v. Hill, 230 So.2d 143 (Fla.1969); Grossman v. Short, 235 So.2d 11 (3d D.C.A.Fla.1970), cert. writ discharged with opinion Short v. Grossman, 245 So.2d 217 (Fla.1971); see McNash v. Oxenhandler, 288 So.2d 304 (4th D.C.A.Fla.1974); Rodriguez v. Allgreen Corp., 242 So.2d 741 (4th D.C.A.Fla.1971).
Counsel suggest and concede that if we deem the verdict inadequate so as to necessitate a new trial on the issue of damages then the issue of liability should likewise be retried. We adopt the suggestion and reverse and remand for a new trial upon all issues.
Reversed and remanded.
OWEN, C. J., and WALDEN, J., and RUDNICK, VAUGHN J., Associate Judge, concur.